Citation Nr: 1233449	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for corneal scarring of the right eye from foreign body, removed, with photophobia.

2.  Entitlement to a compensable disability rating for sensorineural hearing loss of the right ear.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which, inter alia, continued a 10 percent disability rating for corneal scarring of the right eye from foreign body, removed, with photophobia and continued a noncompensable disability rating for sensorineural hearing loss of the right ear.  

In March 2011, the Board remanded the matters for additional development.  With respect to the claim decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2007 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Board's review of the record reveals that the Veteran's statement in his August 2009 Substantive Appeal and his report during an October 2009 VA psychiatric examination included references to his inability to work as a result of the service connected disabilities on appeal in this decision (namely sight and hearing).  As such, and in keeping with the Court's guidance, the Board finds that the TDIU issue is part of the Veteran's increased rating claims on appeal.  

The issues of entitlement to a disability rating in excess of 10 percent for corneal scarring of the right eye from foreign body, removed, with photophobia, and a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's audiological test results when applied to Table VIA or Table VII result in noncompensable right ear hearing loss disability throughout the course of the appeal.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for sensorineural hearing loss of the right ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board observes that in a February 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim prior to the initial adjudication of the claim in the February 2007 letter.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted, this case was previously remanded.  Pursuant to remand orders the AMC sent the Veteran a letter requesting that he submit or specify any additional evidence to support his appeal.  There has been no response to this request from the Veteran.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative information.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood, 1 Vet. App. 190.  VA treatment records have been obtained.  Virtual VA electronic records were reviewed with no evidence of probative value to the issue under consideration.  The Veteran has also been afforded several VA examinations.  VA examinations performed and prepared in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  Indeed, neither the Veteran, nor his representative, has argued otherwise.

It is noted that the Veteran underwent a VA examination of his hearing in February 2007, which included an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  As such, this examination is considered to be fully adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In this regard, the Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the February 2007 VA examiner specifically noted the Veteran's chief complaint was loss of hearing and his greatest difficulty was understanding speech.  While the February 2007 VA examiner did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that for the following reasons no prejudice results to the Veteran; and, as such, the Board may proceed with a decision.

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

While the February 2007 VA examiner ostensibly failed to address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically including several VA treatment records, does provide such information.  For example, in May 2007, the Veteran was administered a test about the difficulty he had in a number of situations without hearing amplification (including at restaurants, with friends, or at religious activities, etc.).  Similarly, in an August 2009 record, the Veteran acknowledged that with amplification he did pretty well in all social situations and had no problems with infection.  Therefore, to the extent the February 2007 VA examination is found to be defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was also given an opportunity to appear and provide testimony at a hearing before the Board, but he opted not to do so.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist him in substantiating his claim.

Legal Criteria, Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

It is noted that the Veteran in this case is only service connected for hearing loss in his right ear, not for bilateral hearing loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  38 C.F.R. § 4.85(f).

Compensation is payable for the combinations of certain service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  Hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear is compensable.  38 C.F.R. § 3.383(a).  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
Ostensibly, the evidence of record in this case consists of three hearing tests.  The Veteran had a VA audiology examination in February 2007 and he was seen by VA audiologists in May 2007 and July 2009.  These hearing tests are competent, reliable, and probative evidence of record pursuant to VA regulations.  

It is noted that each test shows that the Veteran has hearing loss per 38 C.F.R. § 3.385 in his non-service connected left ear.  As such, the issue becomes whether the hearing loss in the Veteran's right ear is sufficiently severe to warrant a noncompensable rating.  It is noted that under Table VII, when the evaluation of the better ear is level I, the poorer ear must be at least level X to warrant a compensable rating.  As will be discussed below, audiometric testing during the course of the Veteran's appeal does not show that the level of the hearing loss in his right ear is greater than a level V.

On the February 2007 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
45
55
60
53
LEFT
45
40
40
35
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear at 85db and of 88 percent in the left ear at 70db.  The diagnoses were mild to moderately severe sensorineural hearing loss for the right ear and a mild to moderate sensorineural hearing loss for the left ear.  

Looking to the rating criteria, the February 2007 results show Level II hearing acuity in the right ear, which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  

On the May 2007 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
40
45
50
45
LEFT
45
40
30
35
38

Speech audiometry revealed speech recognition ability of 88 percent in the right ear at 75db and of 88 percent in the left ear at 70db.  The diagnosis was sensorineural hearing loss of combined types.  

Looking to the rating criteria, the May 2007 results show Level II hearing acuity in the right ear, which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  

On the July 2009 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
70
70
65
70
69
LEFT
40
40
35
35
38

Speech audiometry revealed speech recognition ability of 86 percent in the right ear at 90db and of 92 percent in the left ear at 70db.  The diagnosis was sensorineural hearing loss of combined types.  

Looking to the rating criteria, the May 2007 results show Level III hearing acuity in the right ear under Table VII and Level V right ear hearing acuity under Table VIA (exceptional patterns 38 C.F.R. §  4.86 are applicable for the right ear since the puretone threshold at each of the four frequencies was 55 decibels or greater).  However, even using hearing loss in the right ear of Level V, the Veteran still falls short of the requirements for a compensable rating. 

As described, the multiple hearing tests do not show a compensable schedular rating is warranted for the Veteran's right ear hearing loss at any time during the course of this appeal, and therefore staged ratings are not appropriate.  

Thus, the criteria for a compensable schedular disability evaluation is not warranted for right ear hearing loss.  In making this determination, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher (compensable) evaluation for right ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3 Vet. App. at 349 . 




Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss disability.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main complaint is difficulty understanding speech, which is contemplated in the rating assigned.  In fact, in an August 2009 VA treatment record, the Veteran acknowledged that with amplification he did pretty well in all social situations.  It is also important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems he may be having in day-to-day life.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A compensable rating for right hearing loss is denied.


REMAND

Although the Board regrets delay in appellate review, the case must be returned to the RO/AMC for further action. 

The Veteran was provided a VA compensation examination in April 2011 to assess the severity of his service-connected right eye disability.  The examiner concluded by providing the diagnosis of: right eye corneal scarring from foreign body, irregular pupil with photophobia, traumatic cataract of the right eye, secondary glaucoma suspect right eye secondary to trauma.  He added that the condition was at least as likely as not the result of the Veteran's military service. 

As such, it would appear that the examiner was suggesting that Veteran may have glaucoma and cataracts as a result of his in-service eye injury.  However, it remains unclear what measure of impairment these additional disabilities have on the Veteran's visual acuity, including his visual field.  As such, on remand, it should be determined whether the Veteran's right eye disabilities are separate and distinct manifestations attributable to the same injury that should be compensated under different diagnostic codes, or whether the symptoms are overlapping.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate him for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if he has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

It is worth noting that, VA revised the schedular rating criteria for evaluating eye disorders, effective December 10, 2008, during the pendency of this appeal.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Veteran's service-connected eye disability therefore must be evaluated under both the former and revised standards, though the revised criteria only may be applied prospectively, so only as of the effective date of the change to these new criteria.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran's service connected right eye disability is currently rated under DC 6009 for an unhealed eye injury.  Under the criteria in effect prior to December 10, 2008, the Schedule for Rating Disabilities for Diseases of the Eye, DC 6009 provided that an unhealed injury of the eye, be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, and a minimum rating during active pathology of 10 percent.  38 C.F.R. § 4.84a (2008).  A noncompensable evaluation may be assigned for corrected bilateral visual acuity of 20/40 (6/12).  38 C.F.R. § 4.84a (2008).  

Effective from December 10, 2008, DC 6009 mandates that an unhealed eye injury be evaluated as follows: evaluate on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months a 60 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months a 40 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months a 20 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months a 10 percent disability rating is warranted.  Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6009 (2011).

According to 38 C.F.R. § 4.84a DC 6012 (prior to December 10, 2008) congestive or inflammatory glaucoma with frequent attacks of considerable duration; during continuance of actual total disability warrants a 100 percent disability rating.

Under the revised criteria, DC 6012 provides for angle-closure glaucoma is evaluated on the basis of either visual impairment due to angle-closure glaucoma or incapacitating episodes, whichever results in a higher evaluation: with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, a 20 percent disability rating is warranted; a 10 percent minimum evaluation is warranted if continuous medication is required.  Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6012. 

According to 38 C.F.R. § 4.84a, DC 6013, glaucoma, simple, primary, noncongestive, is to be rated on impairment of visual acuity or field loss.  Otherwise, a minimum rating of 10 percent is to be assigned.

In effect since December 10, 2008, DC 6013 for glaucoma provides that open-angle glaucoma is evaluated based on its resulting visual impairment with a minimum evaluation of 10 percent assigned if continuous medication is required.  38 C.F.R. § 4.79 (2011).

DC 6027 pertains to cataracts of any type (effective prior to December 10, 2008) and traumatic cataracts (effective from December 10, 2008).  Both the former and revised versions of DC 6027 direct that a pre-operative cataract be rated based upon impairment of vision, and that a post-operative cataract be rated based upon impairment of vision and aphakia. 38 C.F.R. § 4.79.

Visual impairment is based on the impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  These impairments are assigned disability evaluation based on the criteria in DCs 6061-6091.  38 C.F.R. § 4.79.  Evaluation of visual acuity is based on corrected distance vision with central fixation, even if central scotoma is present.  38 C.F.R. § 4.76(b).

Evaluation of visual fields is determined based on the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of the eight principal meridians 45 degrees apart, adding them and dividing the sum by eight.  38 C.F.R. § 4.77(b).  The normal visual field extent at the eight principal meridians is temporally 85 degrees, down temporally 85 degrees, down 65 degrees, down nasally 50 degrees, nasally 60 degrees, up nasally 55 degrees, up 45 degrees, and up temporally 55 degrees.  38 C.F.R. § 4.76a, Table III.

In light of the foregoing, an addendum to the April 2011 VA examination is needed (and if required another examination) to evaluate the Veteran's eye disabilities. 

Additionally, in his August 2009 Substantive Appeal the Veteran stated that his hearing and eye defects hindered him with seeking employment.  During an October 2009 VA psychiatric examination he reported that he last worked in 2008.  On remand, the RO/AMC should obtain a medical opinion addressing whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  The examiner must indicate having considered all of the Veteran's service-connected disabilities, including posttraumatic stress disorder, residuals of shell fragment wound to the right elbow with retained foreign body, right eye disability, right ear hearing loss, tympanoplasty of the right ear, and right elbow scar.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the April 2011 eye examination, or if he is unavailable, to another examiner.  If the examiner determines that the Board's questions cannot be addressed without conducting an additional examination, one should be scheduled.  Any opinions expressed must be accompanied by a complete rationale.  The examiner should specifically:

a.  Confirm that it is at least as likely as not (50 percent or greater) that the Veteran's has cataracts and glaucoma in his right eye as a result of his in-service injury; 

b.  address whether the Veteran has simple, primary noncongestive glaucoma, and if so, to what extent does it impair his visual acuity or field loss.

c.  address whether the Veteran has congestive or inflammatory glaucoma with frequent attacks of considerable duration during continuance of actual total disability;

d.  determine whether the Veteran has angle-closure glaucoma or open-angle glaucoma, and if so whether continuous medication is required;

e.  address to what extent the diagnosed traumatic cataract of the right eye impairs the Veteran's vision; and indicate whether surgery has been required to treat the cataract.

f.  determine whether the manifestations of the Veteran's right eye disabilities (corneal scarring with photophobia, traumatic cataract, and glaucoma) are separate and distinct manifestations attributable to the same injury that should be compensated under different diagnostic codes.  

2.  Schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  The examiner should be provided with a list of the Veteran's current service connected disabilities (posttraumatic stress disorder, residuals of shell fragment wound to the right elbow with retained foreign body, right eye disability, right ear hearing loss, tympanoplasty of the right ear, and right elbow scar) and should be specifically asked to indicate whether, without taking his age into account, it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  Any opinion should be supported by a rationale.

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


